DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Sangki Park, on 2/8/2022:

CLAIMS

1.	(Canceled)

2. 	(Currently Amended) A vehicle system for identifying and assisting vehicle users undergoing emergency health conditions, the system comprising: 
a cabin configured to accommodate a user; 
, the physical information representing physical characteristics indicative of the user occupying the cabin; 
	one or more health data sensors configured to measure health information of the user while a vehicle is in operation;
	one or more databases storing user profiles that identify one or more prestored health levels of [[for]] corresponding users;	
	one or more processing devices; 
	one or more storage device storing instructions that, when executed by the one or more processing devices, cause the vehicle to perform operations comprising:
receiving, from the one or more sensors, the physical information of [[for]] the user;		identifying a of [[for]] the user from the one or more database that matches the physical information of [[for]] the user;
receiving, from the one or more health data sensors, the health information of [[for]] the user while the vehicle is in operation; 
identifying at least of the one or more prestored health levels of [[for]] the user from the identified 
determining whether the user is experiencing one or more emergency health conditions based on evaluation of the health information of the user with regard to the one or more prestored health levels; and
performing one or more remedial actions to assist the user in response to determining that the user is experiencing the one or more emergency health conditions, 
wherein the operations further comprise determining one or more threshold levels of the user based on the at least one of the one or more prestored health levels of the user, and
wherein the user is determined to be experiencing the one or more emergency health conditions when the health information of the user deviates from the one or more threshold levels. 

3.	(Previously Presented) The vehicle system of claim 2, wherein the one or more remedial actions includes directing a vehicle control system to automatically control operation of the vehicle. 

4.	(Currently Amended) The vehicle system of claim 3, wherein directing the vehicle control system to automatically control operation of the vehicle comprises automatically stopping the vehicle.

5.	(Currently Amended) The vehicle system of claim 3, wherein directing the vehicle control system to automatically control operation of the vehicle comprises automatically driving the vehicle.

6.	(Previously Presented) The vehicle system of claim 5, wherein:	the operations further comprise identifying a new destination location for vehicle based, at least in part, on the determination that the user is experiencing one or more emergency health conditions, and

7.	(Previously Presented) The vehicle system of claim 6, wherein the new destination location comprises an emergency stop location.

8.	(Previously Presented) The vehicle system of claim 7, wherein the emergency stop location comprises a hospital.

9.	(Previously Presented) The vehicle system of claim 7, wherein the emergency stop location comprises a police station.

10.	(Currently Amended) The vehicle system of claim 2, wherein the one or more remedial actions comprises outputting one or more signals configured to wake the user.

11.	(Previously Presented) The vehicle system of claim 10, wherein the one or more signals comprise audio signals output using one or more speakers.

12.	(Previously Presented) The vehicle system of claim 2, wherein the one or more health data sensors are positioned at a steering wheel and configured to measure the health information of the user.



14.	(Previously Presented) The vehicle system of claim 2, wherein the one or more sensors include one or more cameras positioned in the cabin that are configured to obtain visual images of the user that are included as part of the physical information of the user in the cabin.

15.	(Previously Presented) The vehicle system of claim 2, wherein the one or more sensors include one or more biometric sensors positioned in the cabin that are configured to detect biometric information of the user that is included as part of the physical information of the user in the cabin.

16.	(Cancelled) 

17.	(Currently Amended) The vehicle system of claim 2 of the user deviates from the one or more health baselines by more than a threshold amount.

A vehicle system for identifying and assisting vehicle users undergoing emergency health conditions, the system comprising: 
a cabin configured to accommodate a user; 
	one or more sensors positioned in the cabin and configured to obtain physical information of the user in the cabin, the physical information representing physical characteristics indicative of the user occupying the cabin; 
	one or more health data sensors configured to measure health information of the user while a vehicle is in operation;
	one or more databases storing user profiles that identify one or more prestored health levels of corresponding users;	
	one or more processing devices; 
	one or more storage device storing instructions that, when executed by the one or more processing devices, cause the vehicle to perform operations comprising:
receiving, from the one or more sensors, the physical information of the user;		identifying a user profile of the user from the one or more database that matches the physical information of the user;
receiving, from the one or more health data sensors, the health information of the user while the vehicle is in operation; 
identifying at least of the one or more prestored health levels of the user from the identified user profile; 
determining whether the user is experiencing one or more emergency health conditions based on evaluation of the health information of the user with regard to the one or more prestored health levels; and
performing one or more remedial actions to assist the user in response to determining that the user is experiencing the one or more emergency health conditions, 
wherein the one or more health levels comprise one or more health baselines of the user that correspond to one or more health measurements of the user,
wherein the user is determined to be experiencing the one or more emergency health conditions when one or more characteristics of the health information of the user deviates from the one or more health baselines by more than a threshold percentage.

19.	(Cancelled) 

20.	(Currently Amended) The vehicle system of claim 2, wherein:	the one or more health data sensors comprise one or more cameras positioned in the cabin to capture image data of the user, 	the health information of the user comprises information identifying movement of a portion of the user’s body, and	the user is determined to be experiencing the one or more emergency health conditions when the movement deviates from a threshold range of motion.

21.	(Previously Presented) The vehicle system of claim 20, wherein:	the potion of the user’s body comprises the user’s head, and

22.	(New) The vehicle system of claim 2, wherein the one or more databases are located in the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J. HAN whose telephone number is 571-270-3980. The examiner can normally be reached on M-Th and every other F (7:30 AM – 5 PM).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace, can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Patent Examiner, Art Unit 3662